To a petition for rehearing—
JUDGE PRYOR
delivered the following response:
Subsection 4 of section 493, requiring a privy examination where the infant is a married woman, does not apply in this case, as there are nó infant married women ; and while it may be proper to obtain the infant married woman’s consent, if it is not done, the sale is not void, and the infant married women, if any, are not complaining; and to show that the sale is not void, subsection 6 of section 494 provides that, if the privy examination is not had as author*123ized by this chapter, or without disposing, in the manner authorized by law, of the property in which the proceeds may have been invested, the person who would have been entitled to the property, if it had not been sold, shall be entitled to the proceeds, or to the property in which they V may have been invested. The only question presented on the appeal was, as to whether the title passed, and we have adjudged that it did. The chapter containing the various provisions referred to determines when the sale is void; but for irregularities, when the parties are before the court, except in cases where the statute makes the sale void, the judgment is only erroneous. Why the Code does not require adult married' women to be examined as to their consent in open court must be addressed to the legislature, and not the judiciary. Petition overruled.